DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (JP 2014027207).
In reference to claim 1, Kurihara et al. teaches a method for surface treatment of a workpiece made from a hard-brittle material, comprising performing first blasting employing abrasive grains of higher hardness than a hardness of a base material of the workpiece for forming a three dimensional recess-protrusion profile on a surface of the workpiece, (the section of the translation entitled “protrusions”), the three dimensional 
In reference to claim 2, wherein the protrusions with flat upper surfaces are formed by the first blasting, (example 1), and edges formed at ends of the upper surfaces of the protrusions are rounded by the second blasting, (example 9).
In reference to claims 3 and 7, wherein the surface of the workpiece made from the hard-brittle material is a substrate suction surface of a substrate fixing tool provided in equipment for fabrication of semiconductor, (first two paragraphs of the translation).
In reference to claims 5 and 9-13, wherein the elastic abrasive employed in the second blasting includes abrasive grains carried on and/or in an elastic body of rubber or elastomer having a low rebound elasticity, and the abrasive grains are selected from out of the group comprising diamond, boron nitride, carborundum, green carborundum, alumina, white alumina, and boron carbide abrasive grains, (example 9).

Kurihara et al. teaches all the limitations of the claims except for a multitude of recesses formed between the protrusions with a width of at least 50 um at narrowest portions between the protrusions, the elastic abrasive having a structure in which 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the method of Kurihara et al. with a multitude of recesses formed between the protrusions with a width of at least 50 um at narrowest portions between the protrusions, the elastic abrasive having a structure in which abrasive grains having a smaller particle diameter than the width of the recesses, edges formed at ends of the upper surfaces of the protrusions are rounded to a radius of not less than 10 pm by the second blasting, the abrasive grains having an average particle diameter that is smaller than the width of the recesses and lies in a range from 0.1 um to 100 um and wherein upper surfaces of protrusions on the substrate suction surface of the substrate fixing tool provided in the equipment for fabrication of semiconductor are polished by the second blasting to an arithmetic average roughness Ra of not greater than 0.2 pum, since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves merely routine skill in the art.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kouno et al. (10/068,790), Matsuyuki et al. (2017/0066108) and Mase et al. (2014/0329441) were cited to show other examples of abrasive blasting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        November 9, 2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723